Citation Nr: 1453738	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for folliculitis of the scalp with keloid residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued an evaluation of 30 percent for folliculitis of the scalp with keloid residuals.

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of that proceeding has been associated with the claims file.

The Board remanded this matter in February 2012 for further development and the matter is again before the Board.  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
\

REMAND

By order dated February 2012, the Board remanded this matter in part for a VA examination to determine the current severity of the Veteran's service-connected folliculitis of the scalp with keloid residuals and whether this service-connected disability affects other parts of his body in addition to his scalp.  The Board noted that at the September 2011 hearing, the Veteran asserted that his service-connected skin disability affects parts of his body other than his head, such as the back of the neck, chest area, shoulders, and back.  He contended that at his prior, November 2008 VA exam, the VA examiner only examined his scalp.

The Veteran appeared for a second VA examination in February 2012.  The February 2012 examiner found 5 percent of the Veteran's total body area and 5 percent of the Veteran's exposed body area, face, neck, and hands, affected by his skin condition.  The examiner found no folliculitis present at the time of exam, and found keloids present as oval hypertrophic skin patches on the scalp of varying sizes usually about one centimeter or less, usually seen on the top and mid portion of the occiput.  

Upon consideration of the February 2012 VA examination, the Board finds that the exam insufficiently addressed the Veteran's contention that his service-connected skin disability affects parts of his body other than his head, such as the back of the neck, chest area, shoulders, and back.  

The Board remands this matter for an addendum to the February 2012 VA examination, to examine the Veteran, particularly his skin in areas other than the scalp, such as the back of the neck, chest area, shoulders, and back, and explicitly explain what, if any, skin condition is present in those areas.  If the Veteran indeed suffers from a skin condition affecting areas other than the scalp, such as the back of the neck, chest area, shoulders, and back, the VA examiner is to explain what, if any, relationship that skin condition has to the Veteran's service connected folliculitis of the scalp with keloid residuals.

Accordingly, the case is REMANDED for the following action:

1.  To the extent possible, arrange for the claims file to be sent to the same examiner who conducted the February 2012 VA examination.  If the same VA examiner is not available, then the claims file should be provided to another appropriate examiner.  The examiner should be asked to issue an addendum to the February 2012 examination report.  Specifically, the examiner should be asked to review the Veteran's complete claims file, including this remand, colored photographs associated with the claims file, and all other relevant records.  

After reviewing the foregoing, the examiner should offer an opinion as to whether the Veteran indeed suffers from a skin condition affecting areas other than the scalp, such as the back of the neck, chest area, shoulders, and back.  If so, the VA examiner is to explain what, if any, relationship that skin condition has to the Veteran's service connected folliculitis of the scalp with keloid residuals. 

If the examiner feels that another examination is necessary to respond to these inquiries, one should be scheduled.  The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



